DETAILED ACTION
Floor Cleaner
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-03-2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-4,12,22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vines (US8595897B2).
Regarding claim 1, Vines teaches 
a supply tank (supply tank 116, Figure 1) configured to store a cleaning fluid;
a vacuum source (108, figure 1); and
a base (cleaning head 102, figure 4,16, 17a-17b,) movable over the surface to be cleaned, the base including, a front side, a back side opposite the front side, a lower end configured to be adjacent the surface to be cleaned, a suction inlet (debris inlet 1604, figure 17a-17b) adjacent the front side and adjacent the lower end of the base and in fluid communication with the vacuum source, a brushroll (agitator 110, figure 17a-17b) rotatable about a brushroll axis (col 12 lines 5-15), a squeegee that contacts the brushroll ( col 23 lines 63- col 24 line 3), the squeegee between the front side of the base and the brushroll axis, a suction conduit  (see arrow A; Vines discloses that arrow A represents the air flow),  the between the brushroll and the back side of the base, a flow channel (fluid inlet 102, figure 17a-17b) formed by a top edge and a bottom edge defining a recess therebetween (see fluid slit 1710, col 24 lines 35-40, 45-53, )the top edge contacts the brushroll and extends radially closer to the brushroll axis than the bottom edge the recess extends along the brushroll axis, and the flow channel is disposed adjacent the suction conduit (figures 17a-17b; col 24 lines 35-40, 45-53,, discloses that fluid slit can be created of any suitable sizes, and that either both edges of fluid slit or one of fluid slit can contact brushroll therefore extending radially closer)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Vines to explicitly design edges of flow channel to have top edge that contacts the brushroll where the top edge extends radially closer to the brushroll axis than the bottom edge. This modification would help with removing liquid and debris from the brushroll. 
	Regarding claim 3, Vines teaches wherein the flow channel includes a height (see element 1604, figure 17a) measured from the top edge to the bottom edge, wherein the height of the flow channel increases in a direction toward the suction conduit.
	Regarding claim 4, Vines teaches wherein the height of the flow channel (fluid inlet 1500 and outlet 1504, figure 15A) adjacent the suction conduit is the same as a height of the suction conduit (see figures 15a)
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Vines to explicitly design of flow channel to be same height as flow channel. This modification would help with the suctioning up fluid.
	Regarding claim 22, Vines teaches a distribution nozzle in fluid communication with the supply tank (col 18 lines 15-19)
Regarding claim 12, Vines teaches wherein the distribution nozzle (fluid distributor 722, figure 7a; col 16  lines 43-47) is configured to dispense the cleaning fluid forward of the front side.
	Regarding claim 23, Vines teaches wherein the distribution nozzle is configured to dispense the cleaning fluid onto a surface to be cleaned (fluid distributor 722, figure 7a;  col 16  lines 43-47).
	Regarding claim 24, Vines teaches wherein the top edge extends closer to the brushroll axis than a radial outer edge of the brushroll (Vine discloses that there any suitable sizes for fluid slit 1710; col 24 lines 32-36, 45-50; to help with suction up fluid).
	Regarding claim 25, Vines teaches wherein the bottom edge does not contact the brushroll (Vine discloses that there any suitable sizes for fluid slit 1710; col 24 lines 32-36)
Claim(s) 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vines (US8595897B2 in view of Xia et al. (US 10092155 B2).
	Regarding claim 5, Vines teaches all limitations stated above discloses that cleaning device may include a squeegee however fails to explicitly disclose wherein the squeegee is a second squeegee, wherein the base further includes a first squeegee that extends from the lower end between the suction inlet and the back side of the base, the first squeegee configured to contact the surface to be cleaned.
Regarding claim 5, Xia et al. teach wherein the squeegee is a second squeegee (front interference wiper 560, figure 10), wherein the base (base 14, figure 19) further includes a first squeegee (rear wiper squeegee 538, figure 10, col 10 lines 34-37) that extends from the lower end between the suction inlet (suction nozzle 594, figure 10, col 10 line 20) and the back side of the base, the first squeegee configured to contact the surface to be cleaned (col 10 lines 34-37).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Vines to include the teachings of Xia where there is a first and second squeegee. This modification would help with cleaning and making sure dirt and debris don’t pass under cleaning head, help reducing streaks on the surface. 
Regarding claim 6, modified Vines teach wherein the brushroll (see Xia brushroll 546, figure 10) extends beyond the lower end of the base (base 14, figure 19), wherein the suction inlet (see Xia  suction nozzle 594, figure 10) is between the first squeegee (see Xia rear wiper squeegee 538, figure 10) and a location wherein the brushroll (brushroll 546, figure 10) extends beyond the lower end of the base.
Regarding claim 7, modified Vines teach wherein the first squeegee (see Xia rear wiper squeegee 538, figure 10) extends in a direction along the brushroll axis (see Xia figure 15).
Regarding claim 8, modified Vines teach wherein the first squeegee (see Xia  rear wiper squeegee 538; figure 10, figure 12) extends along the suction inlet (see Xia  col 10 lines 15-20).
Regarding claim 9, modified Vines teach wherein the brushroll axis (see Xia  X, figure 10 and figure 15) is between the front side of the base and the second squeegee (see Xia  front interference wiper 560, figure 10).
Regarding claim 10, Vines teaches all limitations stated above but fails to explicitly state wherein the base further includes a brushroll cover releaseably attached to the base, the brushroll cover removable to access the brushroll.
Regarding claim 10, Xia et al. teach wherein the base further includes a brushroll cover (see Xia  suction nozzle assembly 580, figure 10 and figure 14) releaseably attached to the base, the brushroll cover removable to access the brushroll (figure 14).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Vines to include the teachings of Xia where there is brushroll cover that is removable. This modification would help with allowing a user access to clean off brushroll thoroughly.
Regarding claim 11, modified Vines. teach wherein the squeegee ( see Xia front interference wiper 560, figure 10) is attached to the brushroll cover and the squeegee is removable from the base with the brushroll cover (see Xia  suction nozzle assembly 580, figure 10).
Regarding claim 13, Vines teaches all limitations stated above but fails to explicitly state wherein the brushroll includes a tufted pile formed of fiber covering all or a portion of the brushroll.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Vines to include the teachings of Xia where the brushroll includes a tufted pile. This modification would help with cleaning more efficiently. 

Regarding claim 13, modified Vines teach wherein the brushroll (see Xia brushroll 546, figure 9) includes a tufted pile (see Xia tufted bristles 48, figure 9) formed of fiber covering all or a portion of the brushroll (see Xia col 9 lines 45-49).
Regarding claim 14, Xia et al. teach wherein the fiber includes nylon fibers (see Xia col 9 lines 55-56).
Regarding claim 15, Xia et al. teach the brushroll (see Xia brushroll 546, figure 9) including a spindle (see Xia dowel 46, figure 9), the fibers being tufted on a backing that is wrapped around the spindle (see Xia figure 9).
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vines (US8595897B2) in view of  Xia et al. (US10092155B2) and Carter et al (US 20170347848 A1). 
Regarding claim 16, Vines as modified Xia  teach a tufted pile (see Xia tufted bristles 48, figure 9), and first and second set of fibers (see Xia figure 9).
Xia et al. do not teach a fiber has a diameter less than about 0.08 millimeters, and a second set of fibers that wrap around the brushroll axis in a helical pattern, wherein each fiber of the second set of fibers has a diameter of at least 0.06 millimeters, and wherein fibers of the first set of fibers have a diameter that is smaller than the diameter of the fibers of the second set of fibers.
Carter et al. do teach a diameter less than about 0.08 millimeters, and a second set of fibers that wrap around the brushroll axis in a helical pattern, wherein each fiber of the second set of fibers has a diameter of at least 0.06 millimeters, and wherein fibers of the first set of fibers have a diameter that is smaller than the diameter of the fibers of the second set of fibers (para. 0038).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified fibers of the brushroll in Xia et al to include the teachings of Carter et al where the different sets of fiber diameters are less than or equal to 0.08 mm and at a least 0.06mm. This modification would help with capturing debris when operating the floor cleaner on different surfaces. 
Regarding claim 17, Vines as modified by Carter et al teach wherein the fibers of the first set of fibers and the fibers of the second set of fibers could have an equal length (Carter et al. discloses in para 0038 ranges of the both the stiffer and softer bristles which overlap); but doesn’t explicitly state that both the stiffer and softer bristles will have an equal length.
Since Carter discloses the overlapping ranges, there would be reasonable expectations of success.  In addition, Applicant has not disclose that having the fibers with the same lengths solves any stated problem or is for any particular purpose.  Moreover, it appears that the cleaning device would have performed equally well with the lengths having a slight difference in size (e.g. see overlapping ranges in Carter).  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lengths of the fibers of Xia as modified by Carter to be the same, because the claimed lengths do not appear to provide any unexpected results.  
Furthermore, the length of the fibers are recognized as a result-effective variable, i.e. variable which achieves a recognized result.  In this case, the recognized result is that if the fibers are too different then the smaller fibers will not help in the cleaning process, as they will not reach the desired areas to be cleaned.  Therefore, since the general conditions of the claim are met (e.g. in this case Carter discloses overlapping rages for the lengths of the fiber), then it is not inventive to discover the optimum workable range/value by routine experimentation.  Thus, as set forth above, in view of Carter’s overlapping ranges, it would have not been inventive to discover the optimum workable range by routine experimentation, and would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the lengths of the fibers to be the same
Regarding claim 18, Vines as modified by Carter et al. teach wherein the length is in a range from 5 millimeters to 15 millimeters (Carter et al.; para 0038).	
Regarding claim 19, Vines as modified by Carter et al. teach herein the length is in a range from 10 millimeters to 14 millimeters (Carter et al.; para 0038).
Regarding claim 20, Vines as modified by Carter et al. teach where the fiber diameter of the second set of fibers can be at least 30% greater than the fiber diameter of the first set of fibers (Carter et al. discloses in para 0038 the second set of fibers diameter can be as high as .20 mm and as low 0.06mm. The first set diameter can be less or equal to 0.08 mm, which would make the second set of fibers when .11 mm at least 30% greater than the first set.).  However, Carter does not explicitly disclose that the diameter of the second fibers would be at least 30% greater than the fiber diameter of the first set of fibers.
Since Carter discloses the ranges for the diameters of the fibers, and the ranges would include the diameter of the second fibers being at least 30% greater than the fiber diameter of the first set of fibers, there would be reasonable expectations of success.  In addition, Applicant has not disclose that having the diameter of the second fibers being at least 30% greater than the fiber diameter of the first set of fibers solves any stated problem or is for any particular purpose.  Moreover, it appears that the cleaning device would have performed equally well with the diameter of the second fibers being different from 30% greater than the fiber diameter of the first set of fibers.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the second fibers of Xia as modified by Carter to be at least 30% greater than the fiber diameter of the first set of fibers, because the claimed diameter ratio does not appear to provide any unexpected results.  
Furthermore, the diameters of the fibers are recognized as a result-effective variable, i.e. variable which achieves a recognized result.  In this case, the recognized result is that thinner fibers are not strong enough to move debris desired to be cleaned with the apparatus, and would also yield less contact surface area for cleaning purposes; and if the diameter is too big, the fiber might not reach desired areas to be cleaned.  Therefore, since the general conditions of the claim are met (e.g. in this case Carter discloses rages for the diameters of the fibers, which can yield the 30% difference), then it is not inventive to discover the optimum workable range/value by routine experimentation.  Thus, as set forth above, in view of Carter’s fibers diameters’ ranges, it would have not been inventive to discover the optimum workable range by routine experimentation, and would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the diameter of the fibers have the diameter of the second fibers being at least 30% greater than the fiber diameter of the first set of fibers.
Regarding claim 21, Vines as modified by Carter et al. teach the brushroll (see Xia brushroll 546 , figure 9) including a spindle (see Xia dowel 46, figure 9), the first set (see Xia microfiber material 49, figure 9) and the second set (see Xia bristles 48, figure 9) of fibers being tufted on a backing that is wrapped around the spindle (see Xia figure 9).
Response to Arguments
Applicant’s arguments see pages  13, filed 05-03-2022, with respect to the
rejection(s) of claim(s) 1 and their dependent claims have been fully considered but are moot because the new ground of rejection (as necessitated by amendment) relies on a different combination of prior art references, not applied in the prior rejection of record.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723